DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2022 regarding the rejection of claims 1, 11, and 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that D’sa does not disclose detecting a lateral behavior of a preceding vehicle through a sensor, however examiner respectfully disagrees. D’sa teaches using vehicle sensors to detect surrounding vehicles (D’sa: Par. 37; i.e., the proximate vehicle sensors 138 may detect characteristics of the one or more proximate vehicles, such as location and speed of the proximate vehicles) and using said sensors is able to detect a preceding vehicle that is merging (Par. 84; i.e., the merging vehicle 402 is approaching a merging preceding vehicle 418). D’sa classifies the preceding vehicle as merging which indicates a lateral movement toward the adjacent lane. Therefore, D’sa does teach detecting a lateral behavior of a preceding vehicle through a sensor as claimed in independent claims 1, 11, and 20. 
Additionally, applicant’s arguments regarding the rejection of claim 1, 11, and 20 are directed toward newly added subject matter, and therefore, a new ground of rejection is provided below. The new ground of rejection relies upon Ishioka for the teaching of decelerating, by a velocity controller, the host vehicle to a predetermined first velocity along the cut-in path when the host vehicle reaches an end point of the junction section.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’sa et al. (U.S. Publication No. 2019/0329778; hereinafter D'sa) in view of Tachibana (JP 2016134115; hereinafter Tachibana) and further in view of Ishioka (U.S. Publication No. 2017/0120912; hereinafter Ishioka).
Regarding claim 1, D’sa teaches a vehicle running control method for changing a lane to a target lane at a time of entry into a junction section, the vehicle running control method comprising (D'sa: Fig. 8 depicts a method of an autonomous vehicle for changing lanes from a merge lane to an adjacent mainline lane):
determining, by a lane-change recognition unit, whether a host vehicle in a traveling lane enters the junction section during autonomous traveling (D'sa: Par. 52; i.e., the merging characteristics may be tiered ... the proximity of the proximate vehicle to the host vehicle or pavement lines, the end of the merge lane 202, and an obstacle in the merge lane 202 may be second tier merging characteristics. The identification module 114 may flag a proximate vehicle if two or more second tier merging characteristics are identified; the identification module is therefore able to determine if a host vehicle is approaching the junction of a merge lane);
collecting, by the lane-change recognition unit, environment information of at least one vehicle adjacent to the host vehicle upon determining that the host vehicle enters the junction section (D'sa: Par. 35; i.e., the vehicle sensors 134 can include ... proximate vehicle sensors 138 that collect data regarding proximate vehicles that are proximate to the example host vehicle 300);
determining, by the lane-change recognition unit, whether the traveling lane and the target lane are congested using the collected environment information (D'sa: Par. 50; i.e., the identification module 114 may additionally identify one or more merging characteristics ... The merging characteristics may include ... traffic congestion);
upon determining that the traveling lane and the target lane are congested, estimating, by a path generation unit, a cut-in point of a preceding vehicle (D'sa: Par. 84; i.e., the prediction module 116 may predict the first potential merge location 410 or the second potential merge location 412 based on the driving parameters ... if the merging preceding vehicle 418 is traveling head to head with the mainline vehicle 408 at a similar velocity, the first potential merge location 410 may not be available to the merging vehicle; in this case, the prediction module is estimating that the preceding vehicle will cut in front of the mainline vehicle 408 to position 410).
D'sa does not teach estimating a cut-in point which is calculated based on a cut-in time at which the preceding vehicle traveling in the traveling lane arrives at a position between adjacent vehicles respectively traveling in the target lane.
 However, in the same field of endeavor, Tachibana teaches estimating a cut-in point which is calculated based on a cut-in time at which the preceding vehicle traveling in the traveling lane arrives at a position between adjacent vehicles respectively traveling in the target lane (Tachibana: Par. 24; i.e., the preceding vehicle merging space prediction unit 54 determines the shortest arrival time of the preceding vehicle. It is determined whether or not there is an inter-vehicle space with a long arrival time. When it is determined that there is an inter-vehicle space having an arrival time longer than the shortest arrival time of the preceding vehicle, the preceding vehicle merging space prediction unit 54 determines that the inter-vehicle space having the arrival time closest to the shortest arrival time is the preceding vehicle merging space; as displayed in Fig. 8, the preceding vehicle is estimated to cut in to space SN which is determined based on the arrival time to the space).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of D’sa to have further incorporated estimating a cut-in point which is calculated based on a cut-in time at which the preceding vehicle traveling in the traveling lane arrives at a position between adjacent vehicles respectively traveling in the target lane, as 
D’sa further teaches determining a target point of the target lane from the estimated cut-in point of the preceding vehicle (D’sa: Par. 84; i.e., if the merging preceding vehicle 418 is traveling head to head with the mainline vehicle 408 at a similar velocity, the first potential merge location 430 may not be available to the merging vehicle, and accordingly, the prediction module 116 may predict the second potential merge location 412; the prediction module selects target point 412 because the preceding vehicle 418 is estimated to cut-in to position 410);
generating, by the path generation unit, a cut-in path to the determined target point (D'sa: See Fig. 4 for cut-in path to point 412) and displaying an intention to change lanes (D'sa: Par. 101; i.e., in response to determining that the gap 514 has sufficient size, the merge module 120 causes the merge light indicator 612 to illuminate in a predetermined color, flash a predetermined pattern, or both);
and determining, by a danger-degree determination unit, whether a rear approaching vehicle which travels in the target lane has an intention to yield (D'sa: Par. 66, even if the host vehicle is a merging vehicle, the host vehicle can use a vehicle model to predict a merge that may initiate a merge maneuver, such as a courtesy merge maneuver (e.g. slow down to increase gap length) from a mainline vehicle; the host vehicle can predict whether the mainline vehicle (416) will be courteous and yield to the merging host vehicle by slowing down).
D’sa does not explicitly teach decelerating, by a velocity controller, the host vehicle to a predetermined first velocity along the cut-in path when the host vehicle reaches an end point of the junction section.
decelerating, by a velocity controller (Ishioka: Par. 54; i.e., the automatic drive mode is a drive mode in which … the brake apparatus 94 are controlled on the basis of an action plan), the host vehicle to a predetermined first velocity along the cut-in path when the host vehicle reaches an end point of the junction section (Ishioka: Par. 93; i.e., the own vehicle M approaches the merging point P while decelerating because the second target speed is selected. At this time, if a condition of the merging (a lane change) is not satisfied, the own vehicle continues to decelerate and finally stops in front of the merging point P. FIG. 11 is a diagram illustrating a state in which the own vehicle M stops in front of the merging point P; the vehicle is controlled to decelerate to a target velocity when the vehicle approaches the point P at the end of the junction);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of D’sa to have further incorporated decelerating, by a velocity controller, the host vehicle to a predetermined first velocity along the cut-in path when the host vehicle reaches an end point of the junction section, as taught by Ishioka. Doing so would allow the vehicle to be controlled to merge safely (Ishioka: Par. 94; i.e., as a result, smooth merging is implemented after confirming that merging is safe).
D’sa further teaches performing the lane change based on determination of the intention of the rear approaching vehicle (D'sa: Par. 119, at block 804, a merge maneuver is initiated), 
wherein estimating the cut-in point of the preceding vehicle further comprises: detecting a lateral behavior of the preceding vehicle through a sensor (D’sa: Par. 37; i.e., the proximate vehicle sensors 138 may detect characteristics of the one or more proximate vehicles, such as location and speed of the proximate vehicles; Par. 84; i.e., the merging vehicle 402 is approaching a merging preceding vehicle 418; preceding vehicle 418 is already detected to be merging laterally);
and estimating the cut-in point of the preceding vehicle based on at least one of a longitudinal velocity or a lateral velocity of the preceding vehicle traveling in front of the host vehicle based on detected lateral behavior information of the preceding vehicle (D’sa: Par. 84; i.e., the prediction module 116 may predict the first potential merge location 410 or the second potential merge location 412 based on the driving parameters … if the merging preceding vehicle 418 is traveling head to head with the mainline vehicle 408 at a similar velocity, the first potential merge location 410 may not be available to the merging vehicle; in this case, the prediction module is estimating that the preceding vehicle will cut in front of the mainline vehicle 408 to position 410 based on its velocity),
wherein the cut-in path is a traveling path in which the host vehicle deviates toward the target point (D’sa: See Fig. 4 for cut-in path in which host vehicle deviates towards the target point 412).
Regarding claim 2, D'sa in view of Tachibana and Ishioka teaches the vehicle running control method according to claim 1. D'sa further teaches wherein collecting the environment information comprises: collecting a position, a velocity (D'sa: Par. 37; i.e., the proximate vehicle sensors 138 may detect characteristics of the one or more proximate vehicles, such as location and speed of the proximate vehicles), and an acceleration of at least one vehicle adjacent to the host vehicle through a sensor (D'sa: Par. 37; i.e., as well as relative characteristics of the host vehicle and the proximate vehicle, such as relative distance and speed between the host vehicle and the one or more proximate vehicles; if the relative speed is any value other than zero, that would mean the adjacent vehicle is either accelerating or decelerating).
Regarding claim 6, D'sa in view of Tachibana and Ishioka teaches the vehicle running control method according to claim 1. D'sa further teaches wherein the cut-in point of the preceding vehicle is estimated based on a position calculated based on a time for the preceding vehicle to enter the target lane (D'sa: Par. 121; i.e., time history data for the merging vehicles and neighboring vehicles can then be isolated for subsequent analysis; the vehicle can use this data to estimate how long it will take the preceding vehicle to arrive at position 410), and the lateral velocity and the longitudinal velocity of the preceding vehicle defined by a direction in which the preceding vehicle is advancing (D’sa: Par. 84; i.e., 
Regarding claim 7, D'sa in view of Tachibana and Ishioka teaches the vehicle running control method according to claim 1. D'sa further teaches wherein determining the target point of the target lane comprises: calculating positions of target lane vehicles based on the collected environment information (D'sa: Par. 76; i.e., the prediction module 116 of merging vehicle 402 may predict merge behavior based on the position of the mainline vehicle 408 relative to the merging vehicle 402 using the preceding vehicle model),
selecting a vehicle corresponding to the estimated cut-in point, among the target lane vehicles, as a target vehicle (D'sa: Par. 98; i.e., the longitudinal speed control may continue in order to stay in-between the desired target vehicles in the merge end lane),
searching for a rear approaching vehicle behind the selected target vehicle (D'sa: Par. 134; i.e., at block 1010, the method includes determining whether there is a following vehicle in the mainline lane 406),
and determining a position of an area, in which a safe distance is secured between the target vehicle and the rear approaching vehicle, as the target point (D'sa: Par. 91; i.e., if the following conditions are met:... the front and rear gaps are both greater than a predetermined gap length (e.g., 1.52 m (5 ft))... then a merge maneuver would be initiated; if the gap is a safe distance, then position 412 will be selected as the target point),
and wherein the target vehicle is a rear vehicle selected among a front vehicle and a rear vehicle defined by the cut-in point (D'sa: Par. 139; i.e., at block 1018, the method includes selecting the second potential merge location 412 because, at block 1010 a following vehicle 416 is identified, the 
Regarding claim 8, D'sa in view of Tachibana and Ishioka teaches the vehicle running control method according to claim 1. D'sa further teaches wherein displaying the intention to change lanes comprises: decelerating the host vehicle along the generated cut-in path (D'sa: Par. 114; i.e., the kinematic parameter may be the speed of the host vehicle so as to cause the host vehicle to accelerate or decelerate to the predicted merge location), and turning on a turn signal lamp of the host vehicle (D'sa: Par. 101; i.e., the merge module 120 causes the merge light indicator 612 to illuminate in a predetermined color, flash a predetermined pattern, or both).
Regarding claim 9, D'sa in view of Tachibana and Ishioka teaches the vehicle running control method according to claim 1. Ishioka further teaches wherein determining whether the rear approaching vehicle has the intention to yield comprises: determining whether a time to be taken for the host vehicle to collide with the rear approaching vehicle (time to collision) exceeds a predetermined critical value (Ishioka: Par. 79; i.e., if a predetermined setting condition that no peripheral vehicle is in the target area TA set by the target position setting unit 122 and both a virtual time-to collision (TTC) between the own vehicle M and the front reference vehicle and a virtual TTC between the own vehicle M and the rear reference vehicle are greater than a threshold value is satisfied, the lane change possibility determination unit 124 determines that the own vehicle M can change its lane into the target area TA set on the adjacent lane), and wherein the host vehicle is stopped when the time to collision is equal to or less than the predetermined critical value (Ishioka: Par. 93; i.e., if a condition of the merging (a lane change) is not satisfied, the own vehicle continues to decelerate and finally stops in front of the merging point P), whereas the lane change is performed when the time to collision exceeds the predetermined critical value (Ishioka: Par. 79; i.e., if a virtual TTC between the own vehicle M and the rear reference vehicle are greater than a threshold value is 
Regarding claim 10, D'sa in view of Tachibana and Ishioka teaches the vehicle running control method according to claim 1. Ishioka further teaches determining whether to stop the host vehicle before performing the lane change (Ishioka: Par. 93; i.e., if a condition of the merging (a lane change) is not satisfied, the own vehicle continues to decelerate and finally stops in front of the merging point P), wherein determining whether to stop the host vehicle comprises: stopping the host vehicle when a traveling velocity of the host vehicle is equal to or higher than a predetermined maximum stop velocity (Ishioka: Par. 93; i.e., in step S110 of FIG. 10, the own vehicle M approaches the merging point P while decelerating because the second target speed is selected. At this time, if a condition of the merging (a lane change) is not satisfied, the own vehicle continues to decelerate and finally stops in front of the merging point P; if the host vehicle is travelling too fast and the merge is not possible, the vehicle will stop).
Regarding claim 11, D'sa teaches a vehicle running control apparatus for changing a lane to a target lane at a time of entry into a junction section, the vehicle running control apparatus comprising (D'sa: Fig. 1 is a schematic diagram of an operating environment 100 for predicting merge behavior from a merge lane to an adjacent mainline lane):
a lane-change recognition unit configured to (D'sa: Par. 50; i.e., the identification module 114 may additionally identify one or more merging characteristics that indicate that a proximate vehicle may be about to attempt a merge):
determine whether a host vehicle in a traveling lane enters the junction section during autonomous traveling (D'sa: Par. 52; i.e., the merging characteristics may be tiered ... the proximity of the proximate vehicle to the host vehicle or pavement lines, the end of the merge lane 202, and an obstacle in the merge lane 202 may be second tier merging characteristics. The identification module 
collect environment information of at least one vehicle adjacent to the host vehicle upon determining that the host vehicle enters the junction section (D'sa: Par. 35; i.e., the vehicle sensors 134 can include ... proximate vehicle sensors 138 that collect data regarding proximate vehicles that are proximate to the example host vehicle 300),
and determine whether the traveling lane and the target lane are congested using the collected environment information (D'sa: Par. 50; i.e., the identification module 114 may additionally identify one or more merging characteristics ... The merging characteristics may include ... traffic congestion);
a path generation unit configured to: upon determining that the traveling lane and the target lane are congested, estimate a cut-in point of a preceding vehicle which travels in the traveling lane (D'sa: Par. 84; i.e., the prediction module 116 may predict the first potential merge location 410 or the second potential merge location 412 based on the driving parameters ... if the merging preceding vehicle 418 is traveling head to head with the mainline vehicle 408 at a similar velocity, the first potential merge location 410 may not be available to the merging vehicle; in this case, the prediction module is estimating that the preceding vehicle will cut in front of the mainline vehicle 408 to position 410), 
D’sa does not teach wherein the cut-in point is calculated based on a cut-in time at which the preceding vehicle traveling in the traveling lane arrives at a position between adjacent vehicles respectively traveling in the target lane.
However, in the same field of endeavor, Tachibana teaches wherein the cut-in point is calculated based on a cut-in time at which the preceding vehicle traveling in the traveling lane arrives at a position between adjacent vehicles respectively traveling in the target lane (Tachibana: Par. 24; i.e., the preceding vehicle merging space prediction unit 54 determines the shortest arrival time of the preceding vehicle. It is determined whether or not there is an inter-vehicle space with a long arrival time. When it is determined that there is an inter-vehicle space having an arrival time longer than the shortest arrival time of the preceding vehicle, the preceding vehicle merging space prediction unit 54 determines that the inter-vehicle space having the arrival time closest to the shortest arrival time is the preceding vehicle merging space; as displayed in Fig. 8, the preceding vehicle is estimated to cut in to space SN which is determined based on the arrival time to the space).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of D’sa to have further incorporated wherein the cut-in point is calculated based on a cut-in time at which the preceding vehicle traveling in the traveling lane arrives at a position between adjacent vehicles respectively traveling in the target lane, as taught by Tachibana. Doing so would allow the system to determine if there is enough time for the preceding vehicle to merge into a space or if it will have to try merging into a different space and use that result to determine where the host vehicle may merge (Tachibana: Par. 25; i.e., From the inter-vehicle space recognized by the space recognition unit 53, the own-vehicle merging space, which is the inter-vehicle space where the own vehicles in the merging destination lane merge, is determined).
D’sa further teaches determine a target point of the target lane from the estimated cut-in point (D'sa: Par. 84; i.e., accordingly, the prediction module 116 may predict the second potential merge location 412; the prediction module selects target point 412 because preceding vehicle 418 cut-in to position 410),
and generate a cut-in path to the determined target point (D'sa: See Fig. 4 for cut-in path to point 412).

However, in the same field of endeavor, Ishioka teaches a velocity controller (Ishioka: Par. 54; i.e., the automatic drive mode is a drive mode in which … the brake apparatus 94 are controlled on the basis of an action plan) configured to decelerate the host vehicle to a predetermined first velocity along the cut-in path when the host vehicle reaches an end point of the junction section (Ishioka: Par. 93; i.e., the own vehicle M approaches the merging point P while decelerating because the second target speed is selected. At this time, if a condition of the merging (a lane change) is not satisfied, the own vehicle continues to decelerate and finally stops in front of the merging point P. FIG. 11 is a diagram illustrating a state in which the own vehicle M stops in front of the merging point P; the vehicle is controlled to decelerate to a target velocity when the vehicle approaches the point P at the end of the junction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of D’sa to have further incorporated a velocity controller configured to decelerate the host vehicle to a predetermined first velocity along the cut-in path when the host vehicle reaches an end point of the junction section, as taught by Ishioka. Doing so would allow the vehicle to be controlled to merge safely (Ishioka: Par. 94; i.e., as a result, smooth merging is implemented after confirming that merging is safe).
D'sa further teaches a danger-degree determination unit configured to determine whether a rear approaching vehicle which travels in the target lane has an intention to yield (D'sa: Par. 66, even if the host vehicle is a merging vehicle, the host vehicle can use a vehicle model to predict a merge that may initiate a merge maneuver, such as a courtesy merge maneuver (e.g. slow down to increase gap 
and to perform the lane change based on determination of the intention of the rear approaching vehicle (D'sa: Par. 119, at block 804, a merge maneuver is initiated),
wherein the path generation unit is further configured to: detect a lateral behavior of the preceding vehicle through a sensor (D’sa: Par. 37; i.e., the proximate vehicle sensors 138 may detect characteristics of the one or more proximate vehicles, such as location and speed of the proximate vehicles; Par. 84; i.e., the merging vehicle 402 is approaching a merging preceding vehicle 418; preceding vehicle 418 is already detected to be merging laterally);
and estimate the cut-in point of the preceding vehicle based on at least one of a longitudinal velocity or a lateral velocity of the preceding vehicle based on the detected behavior of the preceding vehicle (D’sa: Par. 84; i.e., the prediction module 116 may predict the first potential merge location 410 or the second potential merge location 412 based on the driving parameters … if the merging preceding vehicle 418 is traveling head to head with the mainline vehicle 408 at a similar velocity, the first potential merge location 410 may not be available to the merging vehicle; in this case, the prediction module is estimating that the preceding vehicle will cut in front of the mainline vehicle 408 to position 410 based on its velocity), 
wherein the cut-in path is a traveling path in which the host vehicle deviates toward the target point (D’sa: See Fig. 4 for cut-in path in which host vehicle deviates towards the target point 412).
Regarding claim 12, D'sa in view of Tachibana and Ishioka teaches the vehicle running control apparatus according to claim 11. D'sa further teaches wherein the environment information comprises a position, a velocity (D'sa: Par. 37; i.e., the proximate vehicle sensors 138 may detect characteristics of the one or more proximate vehicles, such as location and speed of the proximate vehicles), and an acceleration of at least one vehicle adjacent to the host vehicle collected through a sensor (D'sa: Par. 
Regarding claim 16, D'sa in view of Tachibana and Ishioka teaches the vehicle running control apparatus according to claim 11. D'sa further teaches wherein the path generation unit is configured to estimate a position calculated based on a time for the preceding vehicle to enter the target lane (D'sa: Par. 121; i.e., time history data for the merging vehicles and neighboring vehicles can then be isolated for subsequent analysis; the vehicle can use this data to estimate how long it will take the preceding vehicle to arrive at position 410), and the lateral velocity and the longitudinal velocity of the preceding vehicle defined by a direction in which the preceding vehicle is advancing is estimated as the cut-in point of the preceding vehicle (D'sa: Par. 84; i.e., if the merging preceding vehicle 418 is traveling head to head with the mainline vehicle 408 at a similar velocity, the first potential merge location 410 may not be available to the merging vehicle; in this case, the prediction module is estimating that the preceding vehicle will cut in front of the mainline vehicle 408 to position 410).
Regarding claim 17, D'sa in view of Tachibana and Ishioka teaches the vehicle running control apparatus according to claim 11. D'sa further teaches wherein the path generation unit is configured to: calculate positions of target lane vehicles based on the collected environment information (D'sa: Par. 76; i.e., the prediction module 116 of merging vehicle 402 may predict merge behavior based on the position of the mainline vehicle 408 relative to the merging vehicle 402 using the preceding vehicle model), select a vehicle corresponding to the estimated cut-in point, among the target lane vehicles, as a target vehicle (D'sa: Par. 98; i.e., the longitudinal speed control may continue in order to stay in-between the desired target vehicles in the merge end lane), 
search for a rear approaching vehicle behind the selected target vehicle (D'sa: Par. 134; i.e., at block 1010, the method includes determining whether there is a following vehicle in the mainline lane 406),
and determine a position of an area, in which a safe distance is secured between the target vehicle and the rear approaching vehicle, as the target point (D'sa: Par. 91; i.e., if the following conditions are met:... the front and rear gaps are both greater than a predetermined gap length (e.g., 1.52 m (5 ft))... then a merge maneuver would be initiated; if the gap is a safe distance, then position 412 will be selected as the target point),
and wherein the target vehicle is a rear vehicle selected among a front vehicle and a rear vehicle defined by the cut-in point (D'sa: Par. 139; i.e., at block 1018, the method includes selecting the second potential merge location 412 because, at block 1010 a following vehicle 416 is identified, the second potential merge location 412 is located behind the mainline vehicle 408 and also ahead of the following vehicle 416; the mainline target vehicle 408 is behind the cut-in point 410).
Regarding claim 18, D'sa in view of Tachibana and Ishioka teaches the vehicle running control apparatus according to claim 11. D'sa further teaches wherein the vehicle running control apparatus turns on a turn signal lamp of the host vehicle when the cut-in path is generated (D'sa: Par. 101; i.e., the merge module 120 causes the merge light indicator 612 to illuminate in a predetermined color, flash a predetermined pattern, or both).
Regarding claim 19, D'sa in view of Tachibana and Ishioka teaches the vehicle running control apparatus according to claim 11. Ishioka further teaches wherein the danger-degree determination unit is configured to determine whether a time to be taken for the host vehicle to collide with the rear approaching vehicle (time to collision) exceeds a predetermined critical value (Ishioka: Par. 79; i.e., if a predetermined setting condition that no peripheral vehicle is in the target area TA set by the target position setting unit 122 and both a virtual time-to collision (TTC) between the own vehicle M and the stop the host vehicle when the time to collision is equal to or less than the predetermined critical value (Ishioka: Par. 93; i.e., if a condition of the merging (a lane change) is not satisfied, the own vehicle continues to decelerate and finally stops in front of the merging point P), and perform the lane change when the time to collision exceeds the predetermined critical value (Ishioka: Par. 79; i.e., if a virtual TTC between the own vehicle M and the rear reference vehicle are greater than a threshold value is satisfied, the lane change possibility determination unit 124 determines that the own vehicle M can change its lane into the target area TA set on the adjacent lane).
Regarding claim 20, D'sa teaches a vehicle running control apparatus for changing a lane to a target lane at a time of entry into a junction section, the vehicle running control apparatus comprising (D'sa: Fig. 1 is a schematic diagram of an operating environment 100 for predicting merge behavior from a merge lane to an adjacent mainline lane):
one or more processors configured to: determine whether a host vehicle in a traveling lane enters the junction section during autonomous traveling (D'sa: Par. 52; i.e., the merging characteristics may be tiered ... the proximity of the proximate vehicle to the host vehicle or pavement lines, the end of the merge lane 202, and an obstacle in the merge lane 202 may be second tier merging characteristics. The identification module 114 may flag a proximate vehicle if two or more second tier merging characteristics are identified; the identification module is therefore able to determine if a host vehicle is approaching the junction of a merge lane),
collect environment information of at least one vehicle adjacent to the host vehicle upon determining that the host vehicle enters the junction section (D'sa: Par. 35; i.e., the vehicle sensors 134 
determine whether the traveling lane and the target lane are congested using the collected environment information (D'sa: Par. 50; i.e., the identification module 114 may additionally identify one or more merging characteristics ... The merging characteristics may include ... traffic congestion),
D’sa does not explicitly teach estimate a cut-in time at which a preceding vehicle traveling in the traveling lane arrives at a position between adjacent vehicles respectively traveling in the target lane, estimate, based on the cut-in time, a cut-in point of the preceding vehicle, which travels in the traveling lane, upon determining that the traveling lane and the target lane are congested.
However, in the same field of endeavor, Tachibana teaches estimate a cut-in time at which a preceding vehicle traveling in the traveling lane arrives at a position between adjacent vehicles respectively traveling in the target lane (Tachibana: Par. 24; i.e., the preceding vehicle merging space prediction unit 54 determines the shortest arrival time of the preceding vehicle), estimate, based on the cut-in time, a cut-in point of the preceding vehicle, which travels in the traveling lane, upon determining that the traveling lane and the target lane are congested (Tachibana: Par. 24; i.e., it is determined whether or not there is an inter-vehicle space with a long arrival time. When it is determined that there is an inter-vehicle space having an arrival time longer than the shortest arrival time of the preceding vehicle, the preceding vehicle merging space prediction unit 54 determines that the inter-vehicle space having the arrival time closest to the shortest arrival time is the preceding vehicle merging space; as displayed in Fig. 8, the preceding vehicle is estimated to cut in to space SN which is determined based on the arrival time to the space).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of D’sa to have further incorporated estimate a cut-in time at which a preceding vehicle traveling in the traveling lane arrives at a position between 
D'sa further teaches when a lateral behavior of the preceding vehicle traveling in front of the host vehicle is detected, further estimate the cut-in point based on the detected behavior of the preceding vehicle (D’sa: Par. 84; i.e., the prediction module 116 may predict the first potential merge location 410 or the second potential merge location 412 based on the driving parameters … if the merging preceding vehicle 418 is traveling head to head with the mainline vehicle 408 at a similar velocity, the first potential merge location 410 may not be available to the merging vehicle; in this case, the prediction module is estimating that the merging preceding vehicle, which is merging laterally, will cut in front of the mainline vehicle 408 to position 410 based on its velocity),
determine a target point of the target lane from the estimated cut-in point (D’sa: Par. 84; i.e., accordingly, the prediction module 116 may predict the second potential merge location 412; the prediction module selects target point 412 because preceding vehicle 418 cut-in to position 410),
generate a cut-in path to the determined target point (D'sa: See Fig. 4 for cut-in path to point
412).
	D’sa does not explicitly teach decelerate the host vehicle to a predetermined first velocity along the cut-in path when the host vehicle reaches an end point of the junction section.
decelerate the host vehicle to a predetermined first velocity along the cut-in path when the host vehicle reaches an end point of the junction section (Ishioka: Par. 93; i.e., the own vehicle M approaches the merging point P while decelerating because the second target speed is selected. At this time, if a condition of the merging (a lane change) is not satisfied, the own vehicle continues to decelerate and finally stops in front of the merging point P. FIG. 11 is a diagram illustrating a state in which the own vehicle M stops in front of the merging point P; the vehicle is controlled to decelerate to a target velocity when the vehicle approaches the point P at the end of the junction).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of D’sa to have further incorporated decelerate the host vehicle to a predetermined first velocity along the cut-in path when the host vehicle reaches an end point of the junction section, as taught by Ishioka. Doing so would allow the vehicle to be controlled to merge safely (Ishioka: Par. 94; i.e., as a result, smooth merging is implemented after confirming that merging is safe).
D’sa further teaches determine whether a rear approaching vehicle has an intention to yield (D'sa: Par. 66, even if the host vehicle is a merging vehicle, the host vehicle can use a vehicle model to predict a merge that may initiate a merge maneuver, such as a courtesy merge maneuver (e.g. slow down to increase gap length) from a mainline vehicle; the host vehicle can predict whether the mainline vehicle (416) will be courteous and yield to the merging host vehicle by slowing down),
and perform the lane change based on determination of the intention of the rear approaching vehicle (D'sa: Par. 119, at block 804, a merge maneuver is initiated).
Claims 3, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over D'sa in view of Tachibana and Ishioka, and further in view of Garnault et al. (U.S. Patent No. 10829120; hereinafter Garnault).
Regarding claim 3, D'sa in view of Tachibana and Ishioka teaches the vehicle running control method according to claim 2, but D'sa does not teach wherein determining whether the traveling lane and the target lane are congested comprises: calculating a first velocity flow, which is an average velocity of the preceding vehicle traveling in the traveling lane; calculating a second velocity flow, which is acquired by applying a predetermined weight to an average velocity of the at least one vehicle traveling in the target lane; and determining that the traveling lane and the target lane are congested when the calculated first velocity flow and the second velocity flow are both less than a critical value.
However, in the same field of endeavor, Garnault teaches wherein determining whether the traveling lane and the target lane are congested comprises: calculating a first velocity flow, which is an average velocity of the preceding vehicle traveling in the traveling lane (Garnault: Col. 8, lines 48-52; i.e., the automated driving control unit 300 can use the same traffic information to determine the current level of traffic congestion for an area around the vehicle, e.g., the average speed of traffic along a road segment on which the vehicle is traveling); calculating a second velocity flow, which is acquired by applying a predetermined weight to an average velocity of the at least one vehicle traveling in the target lane (Garnault: Col. 8, lines 55-57; i.e., congestion can be determined based on traffic speed alone or traffic speed in combination with density; density can be the applied weight to the average velocity); and determining that the traveling lane and the target lane are congested when the calculated first velocity flow and the second velocity flow are both less than a critical value (Garnault: Col. 8, lines 60-65; i.e., congestion can be defined according to a threshold speed of traffic in combination with a density threshold, for example, an average speed of 20 mph or lower in combination with a density of X number of vehicles within the vicinity described in step 416).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of D'sa to have further incorporated wherein determining whether the traveling lane and the target lane are congested comprises: calculating a first 
Regarding claim 13, D'sa in view of Tachibana and Ishioka teaches the vehicle running control apparatus according to claim 12, but D'sa does not teach wherein the lane-change recognition unit is configured to: calculate a first velocity flow, which is an average velocity of the preceding vehicle traveling in the traveling lane; calculate a second velocity flow, which is acquired by applying a predetermined weight to an average velocity of the at least one vehicle traveling in the target lane; and determine that the traveling lane and the target lane are congested when the calculated first velocity flow and the second velocity flow are both less than a critical value.
However, in the same field of endeavor, Garnault teaches wherein the lane-change recognition unit is configured to: calculate a first velocity flow, which is an average velocity of the preceding vehicle traveling in the traveling lane (Garnault: Col. 8, lines 48-52; i.e., the automated driving control unit 300 can use the same traffic information to determine the current level of traffic congestion for an area around the vehicle, e.g., the average speed of traffic along a road segment on which the vehicle is traveling); calculate a second velocity flow, which is acquired by applying a predetermined weight to an average velocity of the at least one vehicle traveling in the target lane (Garnault: Col. 8, lines 55-57; i.e., congestion can be determined based on traffic speed alone or traffic speed in combination with and determine that the traveling lane and the target lane are congested when the calculated first velocity flow and the second velocity flow are both less than a critical value (Garnault: Col. 8, lines 60-65; i.e., congestion can be defined according to a threshold speed of traffic in combination with a density threshold, for example, an average speed of 20 mph or lower in combination with a density of X number of vehicles within the vicinity described in step 416).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of D'sa to have further incorporated wherein the lane-change recognition unit is configured to: calculate a first velocity flow, which is an average velocity of the preceding vehicle traveling in the traveling lane; calculate a second velocity flow, which is acquired by applying a predetermined weight to an average velocity of the at least one vehicle traveling in the target lane; and determine that the traveling lane and the target lane are congested when the calculated first velocity flow and the second velocity flow are both less than a critical value, as taught by Garnault. Doing so would allow the autonomous vehicle to use systems already in place to calculate the congestion level surrounding the vehicle (Col. 18, lines 19-23; i.e., the congestion level can be determined using the same sources of information as those by which the vehicle density was determined in step 416, e.g., sensors, external sources, or a combination of both).
Regarding claim 21, D’sa in view of Tachibana and Ishioka teaches the method according to claim 1, but D’sa does not teach calculating, by the lane-change recognition unit, a velocity flow by applying a predetermined weight to an average velocity of the at least one vehicle traveling in the target lane; obtaining, by a velocity controller, a maximum limit velocity of the junction section from a map storage unit; selecting, by the velocity controller, a lower velocity among the obtained maximum limit velocity and the calculated velocity flow; and adjusting, by the velocity controller, a velocity of the host 
However, in the same field of endeavor, Garnault teaches calculating, by the lane-change recognition unit, a velocity flow by applying a predetermined weight to an average velocity of the at least one vehicle traveling in the target lane (Garnault: Col. 8, lines 48-52; i.e., the automated driving control unit 300 can use the same traffic information to determine the current level of traffic congestion for an area around the vehicle, e.g., the average speed of traffic along a road segment on which the vehicle is traveling; Col. 8, lines 55-57; i.e., congestion can be determined based on traffic speed alone or traffic speed in combination with density; density can be the applied weight to the average velocity); obtaining, by a velocity controller, a maximum limit velocity of the junction section from a map storage unit (Garnault: Col. 8, lines 57-60; i.e., traffic congestion can be defined according to a threshold speed of traffic, for example, an average speed of 20 mph or lower for an area where the speed limit is 45 mph; the maximum limit velocity for the area is determined to be 45 mph, for example); selecting, by the velocity controller, a lower velocity among the obtained maximum limit velocity and the calculated velocity flow (Garnault: Col. 7, lines 9-15; i.e., the automated driving control unit 300 sets a target speed, which can be a speed set selected by the driver or a speed that is automatically selected based on factors such as prevailing traffic conditions … and detected speeds of neighboring vehicles; the control unit may select a lower target velocity corresponding with the traffic condition and average velocity of surrounding vehicles); and adjusting, by the velocity controller, a velocity of the host vehicle to the selected lower velocity while the host vehicle travels toward the target point along the cut-in path (Garnault: Col. 12, lines 47-50; i.e., the automated driving control unit 300 can perform the speed decrease by adjusting the engine throttle to cause the automated vehicle 510 to gradually decelerate until the new target speed is reached).
.                                                                                                                                                                                                        
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661